Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “supporting or receiving element” (Construed as element for supporting or receiving) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the disclosure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2007/0259309) in view of Kratochwilla (EP 1,236,444), further in view of Plank (US 2008/0026339), and further in view of Senn (US 6,322,358).
Regarding claims 1-4, West discloses a light curing device in FIGS. 8-18 for curing dental materials ([0015]), comprising a handpiece/housing (FIG. 8 , “housing”) comprising a single light source ([0049], “means for emitting light"; FIG. 16 shows a single light source.) a single light guide rod ([0021], “dental light guide”. Note the bundle of fibers shown in FIG. 12 indicate “a single light guide” rod.), which is attached to the handpiece in a replaceable and detachable manner (FIG. 9/10 shows the light guide removed from the handpiece); and a control device ([0017], “microcontrollers”) with at least one curing program for polymerizing the dental material ([0020], “an optical feedback loop that regulates voltage and/or current to the light emitting sources form the power supply. Whether or not the resin is fully polymerized is determined by analyzing the change in the amount of reflected light”.) and at least one sensor ([0017], “one or more light receiving sensors” which is positioned in the handpiece (FIG. 16); Wherein the sensor and the light source are disposed adjacent to a light input end of the light guide rod (FIG. 16, end shown to contain the optical light sensors and light source is construed as the light input end.).
West fail(s) to teach a base station; wherein a mirror is provided at the base station of the light curing device; wherein a mirror with a predetermined reflection parameter with a reflection value of 
However, Kratochwilla teaches a light curing device for curing dental materials in FIGS. 1-2, comprising a handpiece (3) comprising a light source (4); and at least one sensor (8) which is positioned in the handpiece; a base station (20) and a mirror (22, [0031] " the measuring tube 20 has an inner jacket surface 21 on which the light is totally absorbed and an end face 22 which totally reflects the light". If the light is totally reflected it is implied to be a mirror) provided at the base station (20) with a predetermined reflection parameter with a reflection value of more than 90% ([0031], "and an end face 22 which totally reflects the light". Implies that 100% of light is reflected.), and in that a control device (13) comprises a calibration program which can be actuated automatically or by user intervention when 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify West, by requiring a base station; wherein a mirror is provided at the base station of the light curing device; wherein a mirror with a predetermined reflection parameter with a reflection value of more than 90% is provided, and wherein the control device comprises a calibration program which can be actuated automatically or by user intervention when the light curing device with the front end of the light guide rod is directed towards the mirror, such that almost completely all light exiting the entire single light guide rod is reflected back through the entire single light guide rod or such that light exiting the entire single light source is reflected back through the entire single light source; wherein the light curing device comprises an alignment aid, said alignment aid provides alignment of an optical axis of a light output end of the light guide rod such that the axis can be aligned perpendicular relative to a reflection area of the mirror, with a deviation of less than 5 degrees from the perpendicular; wherein the calibration program adjusts a rated light power of the light source based on a measurement of the sensor; wherein the mirror is incorporated into the base station of the light curing device as a measurement mirror, the base station of the light curing device comprises a setdown position for the handpiece to provide a spatially fixed supporting or receiving element for the handpiece in which the handpiece can be picked up in or at the setdown position and wherein the setdown position allows the light curing device to be placed in a resting position in the base station (The configuration of West/Kratchowilla would result wherein the setdown position allows the light curing device to be placed in a resting position (i.e. not in a treatment position in the mouth and can be placed on the surface of 21 of Kratchowilla which contains the mirror) during the calibration of the device.); and wherein the mirror as a measurement mirror at the front end of the light curing device is aligned parallel to the light output end of the light guide rod and spaced apart from it slightly, as taught by Kratchowilla, 
West/Kratchowilla discloses the claimed invention substantially as claimed as set forth above.
West/Kratchowilla (kratchowilla further teaches where the tip of the handpiece comes into contact with the base station) fails to disclose a charging tray and wherein a handpiece is inserted into a base station.
However, Plank teaches a charging tray 30 ([0039]) and wherein a handpiece is inserted into a base station (20 is inserted into 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify West/Kratchowilla, by requiring a charging tray for connection to the housing wherein a handpiece is inserted into a base station, as taught by Plank, for the purpose of providing a way to charge the device which makes it cordless.
	West/Kratchowilla/Plank discloses the claimed invention substantially as claimed as set forth above.
West/Kratchowilla/Plank fails to disclose and wherein both the handpiece and attached light guide rod are in contact with the base station.
However, Senn teaches wherein both a handpiece (14) and attached light guide rod (24) are in contact with a base station (12/36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify West/Kratchowilla/Plank, by requiring wherein both the handpiece and attached light guide rod are in contact with the base station, as taught by Gill, for the purpose of supporting the entire device when not using it.
	
	
Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
Applicant states that West/Kratchwilla fails to teach the amended limitations. However, such have been addressed above.
Further applicant argues Scott/Gill which are no longer present in the grounds of rejection as set forth above.
For these reasons applicant’s arguments are not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772         

/HEIDI M EIDE/Primary Examiner, Art Unit 3772
4/22/2021